


Exhibit 10.2

 

FIRST SUPPLEMENTAL INDENTURE

 

THIS FIRST SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”) is executed as
of September 17, 2014, by and among MTR Gaming Group, Inc. (the “Issuer”),
Mountaineer Park, Inc. (“Mountaineer”), Presque Isle Downs, Inc. (“Presque
Isle”), and Scioto Downs, Inc. (“Scioto”, and collectively with Mountaineer and
Presque Isle, the “Guarantors”) and Wilmington Trust, National Association, as
Trustee and Collateral Agent (the “Trustee”).

 

WHEREAS, the Issuer and the Guarantors have heretofore entered into an
Indenture, dated as of August 1, 2011 (the “Original Indenture”), with the
Trustee pursuant to which the Trustee acts as trustee for the Holders of the
Issuer’s 11.50% Senior Secured Second Lien Notes due 2019 (the “Notes”);

 

WHEREAS, Section 9.02 of the Original Indenture provides that the Issuer, the
Guarantors and the Trustee may amend or supplement the Original Indenture with
the consent of the Holders of at least a majority in principal amount of the
Notes outstanding (the “Requisite Holders”); and

 

WHEREAS, pursuant to a consent solicitation commenced by the Issuer on
December 4, 2013 and expired on January 8, 2014, the Requisite Holders have
executed and delivered written consents to the amendments to the Original
Indenture provided for in this Supplemental Indenture;

 

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.  Definitions.  All capitalized terms used in this Supplemental
Indenture not defined herein shall have the meanings ascribed to them in the
Original Indenture.

 

Section 2.  Change of Control.  The definition of “Change of Control” contained
in Section 1.01 of the Original Indenture is amended and restated to read in its
entirety as follows (the new language is provided in bold face and double
underline):

 

“‘Change of Control’ means the occurrence of any of the following: (i) the
direct or indirect sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Issuer and its Subsidiaries taken as a whole to any ‘person’ (as such term is
used in Section 13(d) of the Exchange Act); (ii) the adoption of a plan relating
to the liquidation or dissolution of the Issuer; or (iii) the consummation of
any transaction (including, without limitation, any merger), the result of which
is that any ‘person’ (as defined above) becomes the beneficial owner, directly
or indirectly, of more than 50% of the Voting Stock of the Issuer measured by
voting power rather than number of shares; provided, however, that the
occurrence of a “Change of Control” shall not include the consequences of the
closing of the transactions contemplated by the Merger Agreement.  For the
avoidance of any doubt, the Issuer shall not be obligated to comply with
Section 4.14 in connection with the closing of the transactions contemplated by
the Merger Agreement.”

 

Section 3.  Merger Agreement.  Section 1.01 of the Original Indenture is amended
to add the following definition:

 

“‘Merger Agreement’ means the Agreement and Plan of Merger, dated as of
September 9, 2013, between the Issuer, Eclair Holdings Company, a Nevada
corporation, Ridgeline Acquisition Corp., a Delaware corporation, Eclair
Acquisition Company, LLC, a Nevada limited liability company, Eldorado HoldCo,
LLC, a Nevada limited liability company, and Thomas Reeg, Robert Jones, and

 

1

--------------------------------------------------------------------------------


 

Gary Carano, each an adult individual and as the Member Representative, as may
be amended from time to time.”

 

Section 4.  Effective Date.  This First Supplemental Indenture shall become
effective on the date on which the mergers contemplated by the Merger Agreement
become effective.

 

Section 5.  Counterparts.  This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which, when taken together, shall constitute one and the same document.  Any
party to this Supplemental Indenture may deliver an executed counterpart hereof
by facsimile or portable document file (PDF) transmission to another party
hereto, and any such delivery shall have the same force and effect as any other
delivery of a manually signed counterpart of this Agreement.

 

Section 6.  Governing Law.  This Supplemental Indenture shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflict of laws.

 

IN WITNESS WHEREOF, MTR Gaming Group, Inc. has caused this Supplemental
Indenture to be duly executed all as of the date and year first above written.

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

By:

 

/s/ Joseph L. Billhimer, Jr.

 

Name:

 

Joseph L. Billhimer, Jr.

 

Title:

 

President and Chief Operating Officer

 

 

 

 

 

By:

 

/s/ Thomas Diehl

 

Name:

 

Thomas Diehl

 

Title:

 

Secretary

 

 

 

 

 

 

MOUNTAINEER PARK, INC.

 

 

 

 

By:

 

/s/ Joseph L. Billhimer, Jr.

 

Name:

 

Joseph L. Billhimer, Jr.

 

Title:

 

President

 

 

 

 

 

By:

 

/s/ Thomas Diehl

 

Name:

 

Thomas Diehl

 

Title:

 

Secretary

 

2

--------------------------------------------------------------------------------


 

 

 

PRESQUE ISLE DOWNS, INC.

 

 

 

 

By:

 

/s/ Joseph L. Billhimer, Jr.

 

Name:

 

Joseph L. Billhimer, Jr.

 

Title:

 

President

 

 

 

 

 

By:

 

/s/ Thomas Diehl

 

Name:

 

Thomas Diehl

 

Title:

 

Secretary

 

 

 

 

 

 

SCIOTO DOWNS, INC.

 

 

 

 

By:

 

/s/ Joseph L. Billhimer, Jr.

 

Name:

 

Joseph L. Billhimer, Jr.

 

Title:

 

President

 

 

 

 

 

By:

 

/s/ Thomas Diehl

 

Name:

 

Thomas Diehl

 

Title:

 

Secretary

 

 

This First Supplemental Indenture is hereby

acknowledged and accepted this  17th  day of

September, 2014 by Wilmington Trust, National Association,

as Trustee

 

 

By:

/s/ Jane Schweiger

 

 

 

Name:

Jane Schweiger

 

 

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------
